 THE SHEFFIELD CORPORATION349deauthorization election at this time.'Accordingly,we shalldismiss the petition without prejudice to the right of the Peti-tioner to refile at any time that a deauthorization election maybe appropriate.2[The Board dismissed the petition.]'Member Murdock agrees that no useful purpose would be served by directing a union-deauthorization election now, but desires to make clear that in his view the sole reason isthat if a rival union wins the representation election directed today in 4-RC-2197, the issuein the instant case would be moot. Should the incumbent Intervenor win the RC election,however, then the issue herein would not be moot and it would be the appropriate time tohold the UD election (toward the end of the present contract which expires May 15) underthe views expressed in Member Murdock's dissenting opinion in Great Atlantic and PacificTea Company, 100 NLRB 1494. If the instant UD petition were held to await the outcome ofthe RC election, it would make it unnecessary for another UD petition to be filed then in theevent of the Intervenor's victory.2In view of our disposition of the case, we find it unnecessary to discuss the variouscontentions and motions of the Union.THE SHEFFIELD CORPORATIONandINTERNATIONAL AS-SOCIATION OF MACHINISTS, AFL, Petitioner. Case No.9-RC-2163. April 21, 1954DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section9 (c) of the NationalLaborRelationsAct, a hearing was held beforeOrville E.Andrews, hearingofficer. Thehearing officer's ruling madeat the hearing are free from prejudicial error andare herebyaffirmed.'Upon the entire record in this case,'the Board finds:1.The Employeris engaged in commercewithin themeaningof the Act.2.The labororganizations involved claim to represent cer-tain employees of the Employer.33.A question affecting commerce exists concerning therepresentation of employeesof the Employer within themeaningof Section 9 (c) (1) and Section2 (6) and (7) of the Act for thefollowing reasons:The Employerstrenuously contends that the investigationprovisions under Section9 (c) (1) of the Act4 and Rule 101.17 of1For reasons hereinafter noted, the Employer's motion to terminate the proceeding madeat the beginning of the hearing was correctly denied by the hearing officer.2As the record and the Employer's brief adequately present the issues and positions ofthe parties,the Employer's request for oral argument is hereby denied,3The United Steelworkers of America, CIO, was permitted to intervene at the hearing.4 Insofar as it is pertinent to this proceeding, Section 9 (c) (1) of the Act provides:Whenever a petition shall have been filed, in accordance with such regulations as maybe prescribed by the Board- (A) by an employee or group of employees or any individual108 NLRB No, 72. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheBoard'sRules and Regulationss have not been properlycomplied with in this proceeding,in that a thorough investiga-tion of the Petitioner's showing of interest prior to the issuanceof the notice of hearing,6as required by these provisions, hadnot been conducted.In support thereof, it argues that at thetime the Regional Director issued the notice of hearing, he hadreceived no payroll data or statistical information from theEmployer,7and thus, the Regional office had,(1) no accurateinformation as to the number of employees involved in theclaimed bargaining unit;(2) no way of accurately determiningwhether the Board's 30 percent showing-of-interest rule hadbeen complied with;(3) no means of knowing whether the nameson any signed cards or petition submitted by the Petitioner wereon the payroll list; and(4) no means of determining whether thesignatures appearing on the Petitioner's showing of interestwere genuine.The primary purpose in causing an investigation to be madeof the Petitioner's showing of interest preliminary to-the hear-ing is to screen out those cases in which there is so littleprospect of the Petitioner winning an election,if directed, asnot to warrant the Board incurring the expense of furtherproceedings on the petition.'Such investigation has no bearingon the issue of whether a representation question exists.Nothing in the Act or in the Board's Rules and Regulationsrequires that the investigation of the showing of interest becompleted prior to the issuance of the notice of hearing.'or labor organization acting in their behalf alleging that a substantial number of employ-ees (i) which to be represented for collective bargaining and that their employer declinesto recognize their representative as the representative defined in section 9(a) .. theBoard shall investigate such petition and if it has reasonable cause to believe that aquestion of representation affecting commerce exists shall provide for an appropriatehearing upon due notice...5 Insofar as it is pertinentto thisproceeding,Section 101.17 of the Board's Rules AndRegulations states:Investigation of petition. -(a) Upon receipt of the petition in the regional office, it isdocketed and assigned to a member of the staff, usually a field examiner, for investi-gation.He conducts an investigation to ascertain ... (4) whether, if the petitioner isa labor organization seeking recognition, there is a sufficient probability, based on theevidence of representation of the petitioner, that the employees have selected it torepresent them. The evidence of representation submitted . . . is ordinarily checked todetermine the number or proportion of employees who have designated the petitioner,itbeing the Board's administrative experience that in the absence of special factors theconduct of an election serves no purpose under the statute unless the petitioner hasbeen designated by at least 30 percent of the employees.6 The Employer urges that a thorough investigation requires, not merely a card check bythe field examiner,but a complete check of employee signatures appearing on the Petitioner'sauthorization cards against the Employer's payroll list.7 The petition herein was filed on January 25, the notice of hearing issued on January 29,and the payroll, requested by the Regional Director, mailed by the Employer on February 3,1954. Subsequently, on February 17 and 18, 1954, the hearing was held.8See J. I. Case Company, 95 NLRB 1493, at 1496-1498.9The Board has held that a Petitioner's showing of interest presented at the hearing maysatisfy the requirements of the Board. Fish Industry Committee, 98 NLRB 696, footnote 3. THE SHEFFIELD CORPORATION351For the above-noted reasons, and because it has long beenestablished that all phases of the question concerning a peti-tioner's showing of interest is an administrative matter notsubject to collateral attack,10 we find no merit to the Employer'scontention; accordingly, we hereby deny the Employer's mo-tions to vacate the notice of hearing and to terminate the pro-ceeding.4.The appropriate unit:The parties are in general agreement that all production andmaintenance employees employed by the Employer at its Dayton,Ohio, operations, constitute an appropriate unit. However, theEmployer would include approximately 75 designers, detailers,and draftsmen,whereas the Petitioner and Intervenor seek toexclude these employees.The Employer, who is primarily engaged in the manufactureof machine tools and gauges,precision measuring instruments,and accessories such as dies, jigs,fixtures,and cutting tools,handles both standard items and custom orders, with the greateremphasis placed upon the latter. In the filling of such orders,the designers prepare designs for standard and custom products,make the necessary calculations,and indicate the specificationsto be used in their manufacture. They consult with the customersand with representatives of the Employer's sales, engineering,and manufacturing departments, concerning the preparation ofparticular designs. The detailers take individual portions ofthe designs and draw them in proper dimensions for use bytoolmakers and other production employees in the manufactureof the Employer's products. They also calculatedimensions,indicate specifications, and show materials to be used. Theelectrical draftsmen perform comparable work.Substantially all the employees in question are assigned todivisions of the engineering department,work in areas apartfrom those of the productiom and maintenance employees, andserve under separate immediate supervision.While thedesign-ers, detailers, and draftsmen located at the plant regularly con-tactproduction employees, they report to work at differenttimes and are not interchanged with the production employees.Moreover, although the training of the disputed employees isrelated to that of toolmakers, they perform no manual produc-tion duties but work exclusively at designing, detailing drafting.Under all the circumstances, we find that the detailers, design-ers, and electrical draftsmen are skilled technical employeeswhose work and interests differ from those of the productionand maintenance employees.In view of the issue raised, weshall, therefore, exclude them from the unit."ii See The Borden Company, 103 NLRB No. 143; Charles A. Krause Milling Co., 97 NLRB536 at 537; International Trade Mart, 87 NLRB 616 at 617. There is nothing in the amendedAct which requires a change in the Board's practice in this respect. See J. I Case Company,supra, at 1497.nSee The Sheffield Corporation, 94 NLRB 1781 at 1782-1783 (and cases cited there-in), involving the instant Employer, where the same issue pertaining to the inclusion of de- 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the following employees at the Employer'sDayton, Ohio, operations, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act:All production and maintenance employees, including machineoperators, electrical technicians, and janitors, but excludingdesigners,detailers,electrical draftsmen,office clerical em-ployees,professional employees,guards, and supervisors asdefined inthe Act.5.The determination of representatives:All new employees of the Employer are required and agree toserve the equivalent of a 3-month probationary period, duringwhich time their future employment status is determined. Theseemployees, whom the Petitioner and Intervenor would includeamong those eligible to vote and the Employer would exclude,are not generally accorded certain benefits,such as paidholidays,vacations,and leaves of absence,or participation inthe group insurance,profit sharing,and pension plans.However,like the regular employees, they are paid on an hourly basis,are carried on the same payroll, are subject to the same shoprules, and serve with the regular employees.Because theirgeneral conditionsof work and their employmentinterests aresimilar to those of regular employees,we find, in accordancewith our policy in this regard, that probationary employeesare entitled to vote.12[Text of Direction of Election omitted from publication,]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.signers and detailers was raised. Although the Employer's operations today place greateremphasis on custom orders, thereby necessitating more collaboration between the designersand detailers and the toolmakers and production employees, the record is clear that the dutiesand functions of the designers and detailers have not changed since the Board's earlierdecision.12David S. Pearl and Ephraim Werner d/b/a National Torch Tip Company, 107 NLRB1271 at 2 and 3.F. HILGEMEIER & BRO., INC.andUNITED PACKINGHOUSEWORKERS OF AMERICA, CIO, Petitioner. Case No.35-RC-993. April 21, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before W. BruceGillis, Jr., hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.108 NLRB No. 74.